In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00046-CR
        ______________________________


     CALVIN WAYNE BURNHAM, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 123rd Judicial District Court
               Panola County, Texas
           Trial Court No. 2009-C-0023




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

        Calvin Wayne Burnham filed a notice of appeal March 22, 2010, in trial court cause

number 2009-C-0023. We have contacted the district clerk, and no trial court judgment has been

entered for that cause number against Burnham.

        A timely notice of appeal from a conviction or an appealable order is necessary to invoke

this Court’s jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). This

Court has jurisdiction over criminal appeals only when expressly granted by law. Everett v. State,

91 S.W.3d 386 (Tex. App.—Waco 2002, no pet.).

        Since there is no appealable order or judgment, we dismiss this appeal for want of

jurisdiction.


                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       July 13, 2010
Date Decided:         July 14, 2010

Do Not Publish




                                                 2